Case 9:21-cv-80466-RAR Document 26-1 Entered on FLSD Docket 04/15/2021 Page 1 of 3


                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                            Case No.: 9:21-cv-80466-RAR


    JASON GOLDSTEIN, individually and
    on behalf of all others similarly situated,

            Plaintiff,                                Removed from the Circuit Court
                                                      Of Palm Beach County, Florida
         vs.                                          CASE NO. 502021CA001745XXXXMB


    FANDANGO MEDIA, LLC,

            Defendant.



                            DECLARATION OF ALICE SONG IN SUPPORT OF
                               DEFENDANT’S RENEWED MOTION TO
                                     COMPEL ARBITRATION
           I, Alice Song declare as follows:

          1.       I am employed at Fandango Media, LLC (“Fandango”) as Senior Director, Product

   Manager. In that role, I am responsible for managing Fandango’s online checkout process. I submit this

   declaration in support of Defendant Fandango’s Renewed Motion to Compel Arbitration. I make this

   declaration based on my personal knowledge and based on my review of Fandango’s business records.

           2.      Among other things, Fandango operates a website and certain mobile applications that

   provide movie information and ticket purchasing services. Fandango offers its services to consumers in

   all fifty states of the United States.

           3.      Consumers seeking movie information or to make online purchases of movie tickets may

   access Fandango’s platform through the Fandango website (https://fandango.com) and through

   Fandango’s mobile applications.




                                              1
   DECLARATION OF ALICE SONG ISO DEFENDANT FANDANGO MEDIA, LLC’S RENEWED MOTION
   TO COMPEL ARBITRATION 9:21-cv-80466-RAR
Case 9:21-cv-80466-RAR Document 26-1 Entered on FLSD Docket 04/15/2021 Page 2 of 3



          4.      At the request of counsel, I reviewed business records relating to the designs of

   Fandango’s webpages as they appeared on February 22, 2020 and March 7, 2020, as well as Fandango’s

   Terms and Policies, Terms of Use, and Privacy Policy as in effect on the same dates.

          5.      Attached as Exhibit A is a copy of the guest checkout screen as it would have appeared

   on February 22, 2020 and March 7, 2020 for visitors to the Fandango website who used the guest

   checkout process to purchase movie tickets and who had completed entering the payment and other

   required information fields. The Exhibit is an accurate depiction of the Fandango website’s guest

   checkout screen as a visitor would have seen it when purchasing tickets on those dates but is not

   presented as the record of any specific transaction at issue in this litigation. It is instead an exemplar,

   from which user-specific transaction details have been removed.

          6.      As Exhibit A reflects, any user who wished to complete the guest checkout process to

   purchase a movie ticket on those dates could only do so by scrolling to the bottom of the screen and

   clicking on an orange button with white text reading, “COMPLETE MY PURCHASE.” Immediately

   below that button the following text appeared: “By clicking the Complete My Purchase button, you

   agree to the Privacy Policy and Terms and Policies and will be charged for this order.” The words

   “Privacy Policy” and “Terms and Policies” are highlighted in bold-face, blue text in a manner consistent

   with common industry practices for depicting hyperlinks. A user who clicked on the words “Privacy

   Policy” or “Terms and Policies” would immediately be presented with a copy of the Privacy Policy or

   Terms and Policies, respectively, in effect at the time. A user could not purchase a ticket as a guest

   without clicking the “COMPLETE MY PURCHASE” button.

          7.      Regardless of whether a user purchases a movie ticket on the Fandango website using a

   registered account or as a guest without registering for a Fandango account, he or she must nevertheless

   agree to Fandango’s Terms by clicking on the “Complete My Purchase” button on the final checkout

   screen, which appears immediately adjacent to the statement, “By clicking the Complete My Purchase

   button, you agree to the Privacy Policy and the Terms and Policies, and will be charged for this order.”




                                              2
   DECLARATION OF ALICE SONG ISO DEFENDANT FANDANGO MEDIA, LLC’S RENEWED MOTION
   TO COMPEL ARBITRATION 9:21-cv-80466-RAR
Case 9:21-cv-80466-RAR Document 26-1 Entered on FLSD Docket 04/15/2021 Page 3 of 3



           8.      Attached as Exhibit B is a true and correct copy of Fandango’s Terms and Policies as

   updated on June 12, 2019, and in effect at all times on February 22, 2020 and March 7, 2020. As Exhibit

   B reflects, the Terms and Policies included the full text of an arbitration agreement as well as hyperlinks

   (again indicated by bold-face, blue text) to each of several specific components of the Terms and

   Policies including, among others, Fandango’s Privacy Policy and Terms of Use. A user who clicked on

   either of those links would immediately be presented a copy of the Privacy Policy or Terms of Use,

   respectively, in effect at the time.

           9.      Attached as Exhibit C is a true and correct copy of Fandango’s Terms of Use as updated

   on June 12, 2019, and in effect at all times between on February 22, 2020 and March 7, 2020.

           10.     Attached as Exhibit D is a true and correct copy of Fandango’s Privacy Policy as updated

   on January 9, 2020, and in effect at all times on February 22, 2020 and March 7, 2020.

           11.     On virtually every page to which a user could navigate on the Fandango website at the

   times of Mr. Goldstein’s visits, there appeared hyperlinks that similarly linked to copies of the Terms

   and Policies and the Privacy Policy, respectively, in effect at the time.

           I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct, and that Declaration was executed on April 14, 2021 at Los Angeles,

   California.




                                                     Alice Song




                                              3
   DECLARATION OF ALICE SONG ISO DEFENDANT FANDANGO MEDIA, LLC’S RENEWED MOTION
   TO COMPEL ARBITRATION 9:21-cv-80466-RAR
